Citation Nr: 0404172	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  03-10 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the appellant's claim for service connection for the cause of 
the veteran's death.


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had recognized service from July 1942 to August 
1942 and from April 1943 to October 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2002 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran died in November 1967.  The veteran's death 
certificate lists the cause of death as hemorrhage severe, 
esophageal varices secondary to nepato carcinoma with other 
significant conditions listed as old wound of lung, history 
of gunshot wound of right lung.   

3.  A September 1973 field investigation revealed that the 
veteran's sister provided the information in the veteran's 
death certificate (including the cause of death) and a 
physician that never treated the veteran signed the death 
certificate as a favor to her.

4.  A September 1973 field investigator found that the 
veteran was hospitalized at Bethany Hospital from April to 
May 1967 due to carcinoma of the liver with metastases, 
anemia, severe, secondary to gastrointestinal bleeding.  

5.  At the time of his death in November 1967, the veteran 
was service connected for gunshot wounds, lungs, back and 
upper legs.

6.  The RO originally denied service connection for the cause 
of the veteran's death in an October 1973 rating action.  The 
appellant did not perfect an appeal and as a result the 
decision is now final.  

7.  Evidence received since the October 1973 rating decision 
is either duplicative or cumulative of previously considered 
evidence or it does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

As new and material evidence has not been received, the claim 
for service connection for the cause of the veteran's death 
remains denied.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of an August 2002 RO decision and notice 
letter thereof, as well as a January 2003 statement of the 
case, the RO provided the appellant with the applicable laws 
and regulations and gave notice as to the evidence needed to 
substantiate her claim.  Additionally, in March 2002, the RO 
sent the appellant a letter, explaining the notice and duty 
to assist provisions of the VCAA, including the respective 
responsibilities of VA and the appellant to identify and/or 
secure evidence as well as informed her of the type of 
evidence she needed to submit in order to reopen her claim.  
The Board notes that the March 2002 VCAA letter regards the 
issue of service connection for cause of death, however, any 
submission of evidence that would substantiate the 
appellant's cause of death claim would also be considered new 
and material.  Therefore, the appellant has in essence been 
informed of the type of evidence which would be considered 
new and material.  Furthermore, the January 2003 statement of 
the case includes the text of the relevant VCAA regulations 
implementing the statute.  Accordingly, the Board finds that 
the appellant has been afforded all notice required by 
statute.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Under the circumstances in this case, the appellant has 
received the notice and assistance contemplated by law, and 
adjudication of the appeal to reopen the claim of service 
connection for the cause of the veteran's death poses no risk 
of prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The appellant submitted her original claim for the cause of 
the veteran's death in May 1973.  The RO denied service 
connection for the cause of the veteran's death in an October 
1973 rating decision.  The appellant never perfected her 
appeal.  This decision is final.  38 U.S.C.A. § 7105 (West 
2002).  The question now becomes whether the appellant has 
submitted new and material evidence since the last final 
rating decision dated in October 1973.

The Board notes that the VCAA redefined the definition of 
"new and material evidence."  38 C.F.R. §  3.156(a).  Those 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
instant claim was submitted in February 2002, the amended 
regulations are for application.

With respect to a claim, which has been finally disallowed, 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  As is the case here, for claims received after 
August 29, 2001, "new and material" means existing evidence 
not previously submitted to agency decision makers and that 
evidence by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has stated that in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 12 
Vet. App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  

The evidence of record at the time of the October 1973 rating 
decision consisted of the veteran's death certificate, 
September 1973 field investigation deposition reports and the 
results of a search for medical records from Bethany 
Hospital.  The Board notes that a September 1973 field 
investigation deposition report revealed that the veteran's 
sister furnished the information contained in the death 
certificate and acquired a signature from a physician whom 
had never treated the veteran.  The field investigator 
initiated a search of medical records from Bethany Hospital.  
The results of the search revealed that the veteran, in July 
1966, was diagnosed as having liver cell carcinoma and in 
August 1966 he was diagnosed as having hepatoma.  When 
hospitalized from April 1967 to May 1967, he was diagnosed as 
having carcinoma of the liver with metastases, anemia, 
severe, secondary to gastrointestinal bleeding.  The death 
certificate reveals that the veteran died in November 1967, 
approximately six months following release from his May 1967 
hospital stay.  The 1973 RO rating decision denied service 
connection for cause of death because there was no evidence 
of record that etiologically related the veteran's service 
connected gunshot wounds of the lungs, back and upper legs to 
his cause of death.  

The Board notes that following the October 1973 RO decision, 
the record contains no competent medical evidence showing 
that the veteran's death was related to service or to his 
service-connected disabilities.  The appellant's evidence 
consists of duplicates of the veteran's death certificate and 
lay statements from her and her second cousin-in-law.  The 
appellant claims in her September 2002 notice of disagreement 
that she veteran complained of chest pain , especially when 
he was coughing before he die and that there is some 
connection with the veteran's service connected gunshot 
wounds.  The appellant's second cousin-in-law February 2002 
statement reports that the veteran died "due to bullet wound 
which penetrates at his back and was not extracted."  

The Board notes that neither the appellant nor her relative 
is competent to give an opinion regarding the etiology of the 
veteran's death.  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In conclusion, the Board finds that following the October 
1973 final decision, the appellant has not submitted any 
competent medical evidence showing that his service-connected 
disabilities caused or contributed to cause the veteran's 
death.  As such, the Board finds that she has not submitted 
new and material evidence within the meaning of VA regulation 
to reopen the claim for service connection for the cause of 
the veteran's death.  38 C.F.R. § 3.156(a).  Therefore, the 
claim is not reopened.  38 U.S.C.A. § 5108.  The appeal is 
denied.


ORDER

As no new and material evidence has been received, the claim 
for service connection for the cause of the veteran's death 
is not reopened.  The appeal is denied.


	                        
____________________________________________
	K. Osborne
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



